1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

3.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the phrase “a control unit that controls operation of the static magnetic field generating unit, wherein the control unit outputs a first control signal to set an intensity of the static magnetic field to a first intensity, and a second control signal to set the intensity of the static magnetic field to a second intensity different from the first intensity” is indefinite as it is vague as to what is the purpose of using two different intensity of the static magnetic field; what is the use? What step is being performed after generating these signals; the claim appears to be incomplete;
In claim 2, the phrase “the control unit alternately outputs” is indefinite as it is vague what is meant by “alternately”; are these two signals generated continuously or with cessation?
The claims not specifically addressed share the indefiniteness as they depend from rejected base claims.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawabata et al. (JP 2015/015628) or Kobayashi et al. (2014/0320123).
As to claims 1-3,6,
Kawabata discloses a magnetometer comprising a cell filled with an alkali metal (see Abstract); a first light source that generates a pump light to excite an atom of the alkali metal; a second light source that generates a probe light to detect a desired characteristic of the atom in an excited state (see fig. 2); a signal output unit that obtains an output signal related to magnetism, which is received by the cell, based on the probe light which has passed through the cell (120 in fig. 1 has a signal output unit that receives signals); a static magnetic field generating unit e.g. 108 that generates a static magnetic field along an optical axis of the first light source in a region in which the cell is disposed; and a control unit e.g. 120 (120 is a control unit for 108) that controls operation of the static magnetic field generating unit, wherein the control unit outputs a first control signal to set an intensity of the static magnetic field to a first intensity, and a second control signal to set the intensity of the static magnetic field to a second intensity different from the first intensity (see Abstract; claims; figs. 1,2). Note that the control unit 120 control the static magnetic field generating unit 108 which is inherently nothing but the control unit generating different signals to control the intensity of the magnetic field of 108.  Thus it meets the claimed language.



    PNG
    media_image1.png
    394
    846
    media_image1.png
    Greyscale


Kobayashi discloses a magnetometer comprising a cell 22 filled with an alkali metal; a first light e.g. 1 source that generates a pump light to excite an atom of the alkali metal; a second light source e.g. 2 that generates a probe light to detect a desired characteristic of the atom in an excited state (see fig. 1); a signal output unit e.g. 23 that obtains an output signal related to magnetism, which is received by the cell, based on the probe light which has passed through the cell; a static magnetic field generating unit e.g. 19 that generates a static magnetic field along an optical axis of the first light source in a region in which the cell is disposed; and a control unit e.g. 23,24 that controls operation of the static magnetic field generating unit, wherein the control unit outputs a first control signal to set an intensity of the static magnetic field to a first intensity, and a second control signal to set the intensity of the static magnetic field to a second intensity different from the first intensity (see paras 0017;0048; fig. 1). Note that the control unit 23,24 control the static magnetic field generating unit 19 which is inherently nothing but the control unit generating different signals to control the intensity of the magnetic field of 19. When control unit adjusts the static magnetic field, it inherently generates two different intensity signals. Thus it meets the claimed language.

    PNG
    media_image2.png
    632
    745
    media_image2.png
    Greyscale

	

The method claim recited for using the apparatus in claim 6 is an inherent use of the apparatus of Kawabata or Kobayashi and is rejected on the same grounds. One of ordinary skill would find it inherent that the apparatus of Kawabata or Kobayashi operates in the functional manner claimed by applicant. See MPEP 2112.02(I).
Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

6.	Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note PTO-892.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858